DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-14, 16-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1 and depending claims 2-7, 9-14, 16, and 17 are allowable because prior art does not disclose alone or in combination along with the limitations of the independent claim such as “wherein a resistivity of the first lower electrode ranges from about 1 to about 30 mΩcm…a connection electrode connecting the first lower electrode with the second lower electrode and in contact with a top surface of the first word line”.
Claims 18 and depending claim 20 are allowable because prior art does not disclose alone or in combination along with the limitations of the independent claim such as “wherein the first lower electrode comprises TiSiN with Si content of about 5 to about 55 at.%...a connection electrode connecting the first lower electrode with the second lower electrode and in contact with a top surface of the word line”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        
/MARK W TORNOW/Primary Examiner, Art Unit 2891